 Exhibit 10.1

 

AMENDMENT TO SUBLEASE AGREEMENT (“AGREEMENT”) ENTERED INTO OCTOBER 1, 2014 BY
AND BETWEEN ENTEST BIOMEDICAL, INC. ( “SUBLESSOR”) AND REGEN BIOPHARMA,INC
(“SUBTENANT”)

IT is agreed by the parties as follows:

Section 4 of the Agreement shall be and read:

4. The rent payable to the sublessor by the subtenant is equal to Five Thousand
Dollars per month ($5,000) is to be paid in at such time specified in accordance
with the original lease agreement between the sublessor and the lessor.

Section 5 of the Agreement shall be and read:

5. All charges for utilities connected with premises which are to be paid by the
sublessor under the master lease shall be paid by the subtenant for the term of
this sublease to the extent that such charges exceed the difference between the
rent payable to the lessor by the sublessor under the master lease and the rent
payable to the sublessor by the subtenant hall be paid by the subtenant for the
term of this sublease.

These amendments are retroactive to January 1, 2015.

The parties hereby bind themselves to this agreement by their signatures affixed
below on this Twentieth Day of January, 2015.

Entest Biomedical, Inc.   Regen Biopharma, Inc.     By: /s/ David Koos By: /s/
David Koos President  President

 

 

 